DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-16, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANIGUCHI et al. (US 5,845,732).
	Regarding claim 1, TANIGUCHI discloses a transmission, comprising: an input shaft (@22), a first output shaft (11), a second output shaft (12), a first planetary gear set (G1) and a second planetary gear set (G2) connected to the first planetary gear set, wherein the planetary gear sets each comprise multiple elements, wherein the input shaft, the two output shafts, the planetary gear sets are arranged and are configured such that a torque introduced via the input shaft is converted and divided between the two output shafts in a defined ratio, and generation of a sum torque is prevented, wherein at least one element (R1, Fig. 1) of the first planetary gear set is connected rotationally conjointly to another element (Fig. 1, S2) of the second planetary gear set and a further element (Fig. 1, R2) of the second planetary gear set is fixed to a non-rotatable structural element.
	Regarding claim 2, TANIGUCHI discloses the two planetary gear sets are arranged axially adjacent to one another or the first planetary gear set is arranged radially within the second planetary gear set.
	Regarding claim 3, TANIGUCHI discloses toothings of the two interconnected elements (R1, S2) of the first and second planetary gear sets are formed on the same structural part (30).
	Regarding claim 6, TANIGUCHI discloses the input shaft (22) is connected to a drive machine (2) for the introduction of a torque into the transmission.
	Regarding claim 7, TANIGUCHI discloses the drive machine (2) is an electric machine and wherein the electric machine is arranged coaxially with respect to the input shaft and wherein the first output shaft is guided through a rotor of the electric machine.
	Regarding claim 8, TANIGUCHI discloses the drive machine (2) is arranged so as to be axially parallel with respect to the input shaft (@22).
	Regarding claim 11, TANIGUCHI discloses the two output shafts are connected rotationally conjointly to wheels of a vehicle.
	Regarding claim 12, TANIGUCHI discloses the two output shafts distribute the introduced torque to different axles (not shown) of a vehicle.  [Fig. 2 shows the output shafts (11, 12) terminate with CV joints what are connected to axles (not shown).]
	Regarding claim 13, TANIGUCHI discloses (see Fig. 2) the input shaft is connected rotationally conjointly to a first element of the first planetary gear set, the first output shaft is connected rotationally conjointly to a second element of the first planetary gear set, a third element of the first planetary gear set is connected rotationally conjointly to a first element of the second planetary gear set, a second element of the second planetary gear set is fixed to a non-rotatable structural element of the transmission, and the second output shaft is connected rotationally conjointly to a third element.
	Regarding claim 14, TANIGUCHI discloses the first planetary gear set is either a minus or a plus planetary gear set and wherein the second planetary gear set is likewise either a minus or a plus planetary gear set.
	Regarding claim 15, TANIGUCHI (see Fig. 7q) discloses the first element of the first planetary gear set is a sun gear, the second element of the first planetary gear set is a planet carrier and the third element of the first planetary gear set is a ring gear, and wherein the first element of the second planetary gear set is a sun gear, the second element of the second planetary gear set is a planet carrier and the third element of the second planetary gear set is a ring gear.
	Regarding claim 16, TANIGUCHI (see Fig. 7r)discloses the first element of the first planetary gear set is a sun gear, the second element of the first planetary gear set is a ring gear and the third element of the first planetary gear set is a planet carrier, and wherein the first element of the second planetary gear set is a ring gear, the second element of the second planetary gear set is a planet carrier and the third element of the second planetary gear set is a sun gear.
	Regarding claim 18, TANIGUCHI (see Fig. 4f) discloses the first element of the first planetary gear set is a sun gear, the second element of the first planetary gear set is a ring gear and the third element of the first planetary gear set is a planet carrier, and wherein the first element of the second planetary gear set is a sun gear, the second element of the second planetary gear set is a planet carrier and the third element of the second planetary gear set is a ring gear.
	Regarding claim 19, TANIGUCHI discloses (see Fig. 3a) the first element of the first planetary gear set is a sun gear, the second element of the first planetary gear set is a planet carrier and the third element of the first planetary gear set is a ring gear, and wherein the first element of the second planetary gear set is a sun gear, the second element of the second planetary gear set is a ring gear and the third element of the second planetary gear set is a planet carrier.
	Regarding claim 20, TANIGUCHI discloses (see Fig. 3c) the first element of the first planetary gear set is a sun gear, the second element of the first planetary gear set is a ring gear and the third element of the first planetary gear set is a planet carrier, and wherein the first element of the second planetary gear set is a sun gear, the second element of the second planetary gear set is a ring gear and the third element of the second planetary gear set is a planet carrier.
	Regarding claim 21, TANIGUCHI discloses a number of planets of the second planetary gear set is greater than a number of planets of the first planetary gear set. (When in the double pinion configuration).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9, 17, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANIGUCHI et al. (US 5,845,732).
Regarding claim 4, TANIGUCHI discloses the transmission, but does not disclose a pitch of the toothing on the at least one element of the first planetary gear set and on the first element of the second planetary gear set is identical.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have a pitch of the toothing on the at least one element of the first planetary gear set and on the first element of the second planetary gear set is identical, since finding the optimum value or range of a condition that has been established in the prior art only requires routine skill.  The pitch of the toothing is a feature that can be modified by one of ordinary skill to obtain the desired characteristics of the transmission.
Regarding claim 9, TANIGUCHI discloses the transmission having a static ratio, but does not disclose a static transmission ratio of the second planetary set is calculated at least approximately from a reciprocal of a static transmission ratio of the first planetary set minus 1, that is to say i 02 = 1 i 01 - 1.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have a static transmission ratio of the second planetary set is calculated at least approximately from a reciprocal of a static transmission ratio of the first planetary set minus 1, that is to say i 02 = 1 i 01 - 1.  since finding the optimum value or range of a condition that has been established in the prior art only requires routine skill.
Regarding claim 17, TANIGUCHI discloses the limitations of claim 13, but does not specially disclose arrangement of the elements as recited in claim 17, which are as follows: the first element of the first planetary gear set is a ring gear, the second element of the first planetary gear set is a planet carrier and the third element of the first planetary gear set is a sun gear, and wherein the first element of the second planetary gear set is a sun gear, the second element of the second planetary gear set is a planet carrier and the third element of the second planetary gear set is a ring gear.
TANIGUCHI teaches, in column 5, lines 53-56, “there are 144 possible combinations for coupling the single pinion gear set and the double pinion gear set, a pair of single pinion gear sets, or a pair of the double pinion gear sets.”
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to include the combination of coupling the planetary gear set elements, as recited in claim 17, since only a few of the 144 combinations were specifically disclosed in TANIGUCHI, and since there is a finite number of possible combinations, one of ordinary skill would be able to determine the combination that would result in a desired ratio. 
Regarding claim 22, TANIGUCHI discloses the first planetary gear set, but does not disclose the number of planets of the first planetary gear set is less than or equal to four.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have the number of planets of the first planetary gear set is less than or equal to four, since the general condition of the claims have been met, finding the optimum value or range only requires routine skill.
Regarding claim 23, TANIGUCHI discloses the first planetary gear set, but does not disclose the number of planets of the first planetary gear set is three or four and the number of planets of the second planetary gear set is between five and eight.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have the number of planets of the first planetary gear set is three or four and the number of planets of the second planetary gear set is between five and eight, since the general condition of the claims have been met, finding the optimum value or range only requires routine skill.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANIGUCHI et al. (US 5,845,732) as applied to claims 1-4, 6-9, 11-23 above, and further in view of NAKAYAMA (US 9,671,016).
Regarding claim 5, TANIGUCHI discloses a transmission, but does not disclose it further comprising a transmission gearing or a multi-ratio transmission.
NAKAYAMA teaches a transmission with two planetary gear sets (PS1 and PS2), along with a further transmission gearing or a multi-ratio transmission (DG).
It would have been obvious to one of ordinary skill in the art, at the time the inventio was filed, to modify the transmission of TANIGUCHI, such that it would include a further transmission gearing or a multi-ratio transmission, as taught by NAKAYAMA to a increase the torque from the electric motor, before it is transmitted to the input of the transmission. [NNAKAYAMA, col. 33, lines 7-11).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANIGUCHI et al. (US 5,845,732) as applied to claims 1-9, 11, 13-17, and 18-23 above, and further in view of FUECHTNER (US 2011/0259657 A1).
Regarding claim 10, TANIGUCHI discloses a transmission with a drive machine, but does not disclose the drive machine installed transversely with respect to a direction of travel.
FUECHTNER teaches different arrangements for a vehicle with an electric drive unit.  Figs. 2.6 and 2.8 show arrangements where the drive machine is installed transversely with respect to a direction of travel.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrange the drive machine transversely with respect to the direction of travel, as taught by FUECHTNER, since the arrangement of the electric machine in the longitudinal or transverse direction of the vehicle depends on spatial conditions for installing the electric machine. [FUECHTNER, paragraph [0016]]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659